EASTERBROOK, Circuit Judge,
concurring.
A generation has elapsed since this suit began. Four Presidents (Nixon, Ford, Carter, and Reagan) completed their terms; a fifth has entered office. Five mayors (Daley, Bilandic, Byrne, Washington, and Sawyer) have run their course; a son of the first Mayor Daley holds that office today. Federalists governed the United States for only 12 years. If this case had been filed when the Constitution was adopted, we would be nearing the end of Thomas Jefferson’s stay in the White House; the Alien and Sedition Acts would have come and gone, the Louisiana Purchase would have been completed, four Chief Justices would have occupied center chair at the Supreme Court, and the War of 1812 would be on the horizon. Chicago’s police have been under judicial control almost as long as the interval between Pearl Harbor and the Kennedy Administration.
Begun as a means to end persistent discrimination against black, Hispanic, and female aspirants to the police force, the case has become a vehicle for all manner of beefs about the local bureaucracy. Every civil service system has its foibles; until Bigby v. City of Chicago, 766 F.2d 1053 (7th Cir.1985), some litigants bent their efforts to making Chicago’s “better” without regard to discrimination. As legal winds shifted, see City of Richmond v. J.A. Croson Co., 488 U.S. 469, 109 S.Ct. 706, 102 L.Ed.2d 854 (1989), new parties have appeared to contend that in carrying out the decree — or going beyond it — Chicago has begun to discriminate against white and male aspirants.
Today’s beneficiaries of the decree, no matter their race or sex, are not victims of discrimination by the Police Department of Chicago. Those whose hopes the City dashed in the 1930s, the 1940s, the 1950s, and the 1960s are in other lines of work— or in their graves. Some applicants for the force were born about the time the case began. Many who seek promotions were brought into the force by the quotas in the decree; their race and sex has worked in their favor.
Disputes today swirl around the percentage of blacks, women, and other protected groups on each new promotion list and in each grade of the police force. Yet whether the current composition of the force (or any rank within it) mirrors the applicant pool is irrelevant. Inferences from the composition of the work force confuse stocks and flows. Lieutenants may be predominantly white and male because of discrimination in hiring patrolmen in the 1950s. As new crops of officers move up through the ranks and older officers retire, the ratios will change. All anyone is entitled to expect — all the federal courts are entitled to demand — is that new applicants for the force (and each higher grade within *949it) be treated as persons, without regard to race, national origin, and sex. Wards Cove Packing Co. v. Atonio, — U.S. -, 109 S.Ct. 2115, 2121-23, 104 L.Ed.2d 733 (1989).
Quotas have been justified as temporary devices, as methods to prime the pump. They cannot be justified over the long haul as “remedies”, when the beneficiaries are the children and grandchildren of victims, if related to victims at all. Enduring quotas are inconsistent with their own justification. Continuation of this litigation gives the impression that the district judge is an ombudsman, that because we deal with a “remedy” the court may reshape the civil service system of Illinois to meet the latest perceived ill. Equitable decrees move the locus of politics from City Hall to the courthouse. Power to change the quotas on discretionary grounds encourages pie-slicers to seek larger shares. It offers hope yet withholds the justification of law. Employment on Chicago’s police force is not a fief to be obtained from a federal court; even if the lord is generous to his vassals, the principle of organization is objectionable.
From a managerial perspective — important if we are to have such long-running decrees — things have become Byzantine. Look at the court’s opinion (which I join): a four-page runup to a one-paragraph disposition, necessary because it is almost impossible to tell what is going on. As years go by, more parties intervene. Motion calls resemble the City Council. No one knows how many parties there are; recently we dismissed one aspect of the case in which the lawyer seemed to have lost his clients— and no one noticed! Bigby v. City of Chicago, 871 F.2d 54 (7th Cir.1989) (dismissing the appeal for want of appellate jurisdiction without deciding whether there is still a case or controversy). While some are allowed through the portals, others are rebuffed — sometimes because the applications are untimely, sometimes because another person represents the same point of view but the intervenor could not find out. Recently we dragooned a party into this case out of fear that failing to make a claim in this forum would forfeit it. United States v. City of Chicago, 870 F.2d 1256 (7th Cir.1989). The fear was not realized, see Martin v. Wilks, — U.S. -, 109 S.Ct. 2180, 104 L.Ed.2d 835 (1989), but the complexity grows. It is long past the time when a citation to United States v. City of Chicago would summon up a rule of law, as opposed to a raven’s nest of problems.
This case began before the Supreme Court decided its first affirmative action case. As the law evolved and new people came to office, the principal parties have changed sides: the United States initially wanted quotas and now opposes them; Chicago, which initially discriminated against blacks, Hispanics, and women, now adjusts exam scores and sponsors quotas in their favor. Today’s disputes concern new examinations and practices. What the parties to this appeal are contesting is so far removed from the original point of this suit that it is in effect new litigation, yet encumbered with the barnacles of a generation.
The decree has served its office. It should be dissolved. If Chicago commits new wrongs, those aggrieved must prove it. Fresh litigation, on a fresh record, can proceed without the excess parties of this case or fear that failure to make some point in 1974 forfeits it in 1990. Law, not equitable discretion, will hold the balance. Until then, state and.local law should govern the selection and promotion of police officers. Let us close the book on this old dispute and wish that the episode never be repeated.